Citation Nr: 1723575	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness of the pulmonary or respiratory system (claimed as pulmonary thromboembolism (PTE), pulmonary vascular disease or embolism), to include as due to exposure to environmental hazards in the Gulf War.

2.  Entitlement to an increased rating for residuals, right ankle injury, post-operative, with degenerative arthritis (hereinafter a right ankle disability), rated 20 percent as of December 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 2003. This included service in Southwest Asia during the Gulf War.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran and his wife testified at a hearing before a Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.
In an October 2016 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the July 2015 hearing was unavailable to participate in a decision on the appeal and offered him another hearing.  In November 2016 written correspondence, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter.

In October 2015 the Board remanded these matters for further development.

The issue of entitlement to service connection for undiagnosed illness of the pulmonary or respiratory system is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDING OF FACT

The Veteran's right ankle disability does not result in ankylosis; he is in receipt of the maximum schedular rating for limited motion of the ankle.


CONCLUSION OF LAW

The criteria for a right ankle disability rating in excess of 20 percent for the entire period on appeal are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letter dated January 2011  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in May 2011 and April 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran seeks an increased rating for his right ankle disability.

The Veteran's right ankle disability is currently rated as 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2016).  

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

DC 5003 mandates that degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, under 38 C.F.R. § 4.45, consideration must be given to weakened movement, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  Moreover, the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A May 2011 VA examination indicated that the Veteran had noticed an increase in his right ankle pain when running or walking.  He reported pain, stiffness, weakness, decreased speed of joint motion, giving way, swelling and tenderness.  Upon examination his right ankle had 10 degrees of dorsiflexion and 35 degrees of plantar flexion.  He did not have objective evidence of pain following repetitive motion.  There was no joint ankylosis.  X-rays indicated that there were small ossific bodies possibly from distant trauma and there was mild talonavicular degenerative spurring.  The examiner diagnosed the Veteran with mild degenerative arthritis of the right ankle and stated that the Veteran had moderate effect on his exercise, and recreation, with severe effect on playing sports.

At a March 2016 VA examination the Veteran stated that his right ankle pain had progressed, causing constant pain at 3 out of 10, with an increase in pain upon exertion.  He reported tingling and burning at the site of his surgical scar upon exertion or with prolonged standing.  The Veteran reported flare-ups and instability.  Upon examination the Veteran had 4 degrees of dorsiflexion and 45 degrees of plantar flexion.  Both dorsiflexion and plantar flexion caused pain and there was tenderness to palpation.  After repetitive motion the Veteran had 0 degrees dorsiflexion and 38 degrees plantar flexion.  The Veteran's right ankle muscle strength was 4 out of 5.  There was no evidence of crepitus, muscle atrophy, or ankylosis.

As the Veteran's service-connected right ankle disability is assigned the maximum available rating under DC 5271, a rating in excess of 20 percent is not available pursuant to that diagnostic code.  In making this determination, the Board acknowledges that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Consideration of 38 C.F.R. § 4.40  and § 4.45, and the accompanying case law, are not for application when the Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Indeed, the Veteran's right ankle disability is assigned a 20 percent rating under Diagnostic Code 5271 during the rating period.  As 20 percent is the maximum available rating for limitation of the motion of the ankle under DC 5271, consideration of 38 C.F.R. § 4.40  and § 4.45, and the accompanying case law, is not required.

The only other anatomically relevant diagnostic code under which a rating in excess of 20 percent is available is 38 C.F.R. § 4.71a, DC 5270, which concerns ankylosis of the ankle.  Schafrath, 1 Vet. App. at 592.  According to DC 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

However, the Board finds that at no time during the pendency of this appeal has the Veteran's right ankle disability been shown to result in any ankylosis.  Specifically,  neither his May 2011 examination nor his March 2016 examination found ankylosis of the Veteran's right ankle.  As such, DC 5270 is not for application here. 

The Board has considered the Veteran's statements of record that a higher rating is warranted for his right ankle disability.  The Veteran is competent to report symptomatology relating to pain caused by his ankle disability because this requires only personal knowledge as it comes to him through his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his ankle disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his assertions is outweighed by the aforementioned examiners' findings.  Indeed, competent evidence concerning the severity of the Veteran's right ankle disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the rating criteria for the right ankle disability.

Based on the foregoing, the Board concludes that the Veteran's right ankle disability has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for right ankle disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development regarding the Veteran's lung disability is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, this issue was previously remanded by the Board in October 2015.  At that time, the Board instructed the AOJ to schedule the Veteran for a VA medical examination to address the nature and etiology of his lung disability, specifically to include as due to exposure to environmental hazards in Southwest Asia during the Gulf War.  In March 2016, the Veteran was afforded a VA examination and was diagnosed with pulmonary embolism with infarction in October 2010.  The VA examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Her rationale was that there was no compelling evidence to stated that the pulmonary embolism event that occurred in 2010 was directly related or as a consequence of military service.  The Board finds that the examiner's opinion is conclusionary and lacks a complete rationale in which to enable the Board to render an informed decision.  Thus, the March 2016 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, by an examiner who has not previously examined the Veteran to determine the nature and etiology of any diagnosed lung disability.  If warranted, a fee-basis examination should be afforded the Veteran.  The claims file and a copy of this REMAND should be provided to the examiner.    

a)  The examiner is requested to opine whether the Veteran's lung/pulmonary/respiratory condition is a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with his Gulf War service under 38 C.F.R. § 3.317.  

b)  The examiner is also requested to opine whether the Veteran has a diagnosed lung/pulmonary/respiratory disability that is at least as likely as not (50 percent or greater probability) related to his active service, to include exposure to environmental hazards in the Southwest Asia during the Gulf War.

The opinions should include consideration of the Veteran's assertions and should be noted in the examination report.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After ensuring compliance with the above, readjudicate the claim remaining on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


